EXHIBIT 10.2

RESTRICTIVE COVENANT AGREEMENT




THIS RESTRICTIVE COVENANT AGREEMENT (“Agreement”) is made and entered into by
and between David Loretta (“Executive”) and Duluth Holdings Inc. (the
“Company”).

RECITALS

A.

As a condition of and in consideration for the Company’s award of Class B common
stock to Executive pursuant to that certain Restricted Stock Agreement dated
July 24, 2017, Executive has agreed to execute and be bound by the terms of this
Agreement.

B.

During Executive’s employment with the Company, Executive has personally
generated and been entrusted with, and will continue to personally generate and
be entrusted with, information, ideas and materials which are the Company’s
confidential and proprietary property, including, without limitation, trade
secrets, confidential financial information, product designs, product costs,
marketing information and information related to other confidential and
proprietary matters of the Company.

C.

The Company has expended and will continue to expend substantial time, effort
and money to protect such confidential and proprietary Company property, to
service its customers and prospective customers and to provide Executive the
opportunity and the resources to extend the goodwill of the Company.

D.

By entering into this Agreement, Executive acknowledges and agrees that the
scope of the restrictions contained in this Agreement are appropriate, necessary
and reasonable for the protection of the Company’s business, goodwill, and
property rights, including the protection of the Company’s confidential and
proprietary property and its customer relationships.

E.

By entering into this Agreement, Executive further acknowledges and agrees that
the restrictions imposed by this Agreement will not prevent him/her from earning
a living in the event of, and after, the end, for whatever reason, of his/her
employment with the Company.

AGREEMENT

In consideration of the award of Class B common stock and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and the Company hereby agree as follows:

1.

Confidentiality Obligations.

1.1

During Employment.  While Executive is employed by the Company, Executive will
not directly or indirectly use or disclose any Confidential Information or Trade
Secret of the Company, except in the interest and for the benefit of the
Company.

1.2

Trade Secrets Post-Employment.  After the end, for whatever reason, of
Executive’s employment with the Company, Executive will not directly or
indirectly use or disclose any Trade Secret of the Company.

1.3

Confidential Information Post-Employment.  For a period of two (2) years
following the end, for whatever reason, of Executive’s employment with the
Company, Executive will not directly or indirectly use or disclose any
Confidential Information of the Company.

1.4

General Skills and Knowledge.  Nothing in this Agreement shall prevent
Executive, after the end of employment with the Company, from using general
skills and knowledge gained while employed by the Company.

1.5

Trade Secret Law.  Nothing in this Agreement shall limit or supersede any common
law, statutory or other protections of trade secrets where such protections
provide the Company with greater rights or protections for a longer duration
than provided in this Agreement. With respect to the disclosure of a Trade
Secret and in accordance with 18 U.S.C. § 1833, Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a Trade Secret that (i) is made in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
provided that, the information is disclosed solely for the purpose of reporting
or investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding filed under seal so that
it is not disclosed to the public.  Executive is further notified that if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the Company’s Trade Secrets
to Executive’s attorney and use the Trade Secret information in the court
proceeding, provided that, Executive files any document containing the Trade
Secret under seal so that it is not disclosed to the public, and does not
disclose the Trade Secret, except pursuant to court order.

2.

Non-Competition During Employment.  While Executive is employed by the Company,
Executive will not directly or indirectly compete against the Company, or
directly or indirectly divert or attempt to divert business from the Company
anywhere the Company does business.

3.

Post-Employment Restricted Services Obligation.  For a period of twelve (12)
months following the end, for whatever reason, of Executive’s employment with
the Company, Executive agrees not to directly or indirectly provide Restricted
Services to any Competitor in the Territory.

4.

Non-Solicitation of Employees.  During the term of Executive’s employment with
the Company and for  twelve (12) months thereafter, Executive shall not directly
or indirectly encourage any Company employee to terminate his/her employment
with the Company or solicit such an individual for employment outside the
Company in a manner that would end or diminish that employee’s services to the
Company.

5.

Business Idea Rights.

5.1

Assignment.  The Company will own, and Executive hereby assigns and agrees to
assign to the Company, all rights in all Business Ideas which Executive
originates or develops either alone or working with others while Executive is
employed by the Company.  All Business Ideas which are or form the basis for
copyrightable works are hereby assigned to the Company and/or shall be assigned
to the Company or shall be considered “works for hire” as that term is defined
by United States copyright law.

5.2

Disclosure.  While employed by the Company, Executive will promptly disclose all
Business Ideas to the Company.

5.3

Execution of Documentation.  Executive, at any time during or after the term of
his/her employment with the Company, will promptly execute all documents which
the Company may reasonably require to perfect its patent, copyright and other
rights to such Business Ideas throughout the world.

6.

Return of Property.  Upon the end, for whatever reason, of Executive’s
employment with the Company or upon request by the Company at any time,
Executive shall immediately return to the Company all property, documents,
records, and materials belonging and/or relating to the Company, all passwords
and/or access codes to such Company property, and all copies of all such
materials.  Upon the end, for whatever reason, of Executive’s employment with
the Company or upon request by the Company at any time, Executive further agrees
to destroy such records maintained by him/her on his/her own computer equipment
and to certify in writing, at the Company’s request, that such destruction has
occurred.

7.

Definitions.

7.1

Confidential Information.  The term “Confidential Information” means all
non-Trade Secret information of, about or related to the Company or provided to
the Company by its customers and suppliers that is not known generally to the
public or the Company’s competitors.  Confidential Information includes but is
not limited to:  (i) strategic plans, budgets, forecasts, financial information,
inventions, product designs and specifications, material specifications,
materials sourcing information, product costs, information about products under
development, research and development information, production processes,
equipment design and layout, customer lists, information about orders from and
transactions with customers, sales and marketing information, strategies and
plans, pricing information; and (ii) information which is marked or otherwise
designated or treated as confidential or proprietary by the Company.

7.2

Trade Secret.  The term “Trade Secret” has that meaning set forth under
applicable law.

7.3

Exclusions.  Notwithstanding the foregoing, the terms “Confidential Information”
and “Trade Secret” do not include, and the obligations set forth in this
Agreement do not apply to, any information which:  (i) can be demonstrated by
Executive to have been known by him/her prior to his/her employment by the
Company; (ii) is or becomes generally available to the public through no act or
omission of Executive; (iii) is obtained by Executive in good faith from a third
party who discloses such information to Executive on a non-confidential basis
without violating any obligation of confidentiality or secrecy relating to the
information disclosed; or (iv) is independently developed by Executive outside
the scope of his/her employment without use of Confidential Information or Trade
Secrets of the Company.

7.4

Restricted Services.  The term “Restricted Services” means employment duties and
functions of the type provided by Executive to the Company during the twelve
(12) month period immediately prior to the end, for whatever reason, of
Executive’s employment with the Company.

7.5

Competitor.  The term “Competitor” means Carhartt, Inc., L.L. Bean, Inc.,
Cabela’s Inc., Land’s End, Inc., VF Corporation, and any and all of their
respective affiliates and successors.  In addition, the term “Competitor” shall
mean any corporation, partnership, association, or other person or entity that
engages in any business which, at any time during the eighteen (18) month period
immediately prior to the end, for whatever reason, of Executive’s employment
with the Company, and regardless of business format (including, but not limited
to, department stores, specialty stores, discount stores, direct marketing, or
electronic commerce):  (i) marketed, manufactured, or sold men’s or women’s work
wear and (ii) had combined annual revenues in excess of $100 million.

7.6

Territory.  The term “Territory” shall mean the United States of America and
Canada.

7.7

Business Ideas.  The term “Business Ideas” means all ideas, designs,
modifications, formulations, specifications, concepts, know-how, trade secrets,
discoveries, inventions, data, software, developments and copyrightable works,
whether or not patentable or registrable, which Executive originates or
develops, either alone or jointly with others while Executive is employed by the
Company and which are (i) related to any business known to Executive to be
engaged in or contemplated by the Company; (ii) originated or developed during
Executive’s working hours; or (iii) originated or developed in whole or in part
using materials, labor, facilities or equipment furnished by the Company.

8.

Executive Disclosures and Acknowledgments.

8.1

Confidential Information of Others.  Executive certifies that Executive has not,
and will not, disclose or use during Executive’s time as an employee of the
Company, any confidential information which Executive acquired as a result of
any previous employment or under a contractual obligation of confidentiality or
secrecy before Executive became an employee of the Company.  All prior
obligations (written and oral), such as confidentiality agreements or covenants
restricting future employment or consulting, that Executive has entered into
which restrict Executive’s ability to perform any services as an employee for
the Company are listed below under the heading List of Prior Obligations.

8.2

Prospective Employers.  Executive agrees, during the term of any restriction
contained in this Agreement, to disclose this Agreement to any entity which
offers employment to Executive.  Executive further agrees that the Company may
send a copy of this Agreement to, or otherwise make the provisions hereof known
to, any of Executive’s potential or future employers.

9.

Miscellaneous.

9.1

Binding Effect.  This Agreement binds Executive’s heirs, executors,
administrators, legal representatives and assigns and inures to the benefit of
the Company and its successors and assigns.

9.2

Entire Agreement; Amendment or Waiver.  This Agreement contains the entire
understanding between the parties with respect to the subject matter hereof, and
all prior discussions, negotiations, agreements, correspondence and
understandings, whether oral or written, between Executive and the Company with
respect to the subject matter addressed in this Agreement are merged in it and
superseded by it.  No provision of this Agreement may be amended or waived other
than in writing by the party against whom enforcement of such amendment or
waiver is sought.

9.3

Injunctive Relief.  The parties agree that damages will be an inadequate remedy
for breaches of this Agreement and in addition to damages and any other
available relief, a court shall be empowered to grant injunctive relief (without
the necessity of posting bond or other security).

9.4

Governing Law.  This Agreement shall be governed by and construed in accordance
with the substantive and procedural laws of Wisconsin.

9.5

Consideration.  Execution of this Agreement is a condition of Executive’s award
of Class B common stock pursuant to that certain Restricted Stock Agreement
dated July 24, 2017 and constitutes the consideration for Executive’s
undertakings hereunder.  Executive acknowledges and agrees that execution of
this Agreement is not a condition of Executive’s continued employment with the
Company.

9.6

Severability.  The obligations imposed by, and the provisions of, this Agreement
are severable and should be construed independently of each other.  The
invalidity of one provision shall not affect the validity of any other
provision.

9.7

Terminable-At-Will.  Nothing in this Agreement shall be construed to limit the
right of either party to terminate the employment relationship at any time for
any or no reason with or without notice.

9.8

Jurisdiction and Venue.  Executive and the Company agree that all disputes
between them regarding this Agreement, including, without limitation, all
disputes involving claims for interpretation, breach or enforcement of this
Agreement, shall be litigated exclusively in the State of Wisconsin Circuit
Court for Dane County or the United States District Court for the Western
District of Wisconsin, and both parties irrevocably consent to, and waive any
challenge to, the jurisdiction of, and venue in, such courts.

9.9

Consistency With Applicable Law.  Executive acknowledges and agrees that nothing
in this Agreement prohibits Executive from reporting possible violations of law
to any governmental agency or entity or making other disclosures that are
protected under the whistleblower provisions of federal, state or local laws or
regulations.

List of Prior Obligations

                                                               

                                                               

                                                               




DAVID LORETTA, EXECUTIVE

                                                               

DATE:  July __, 2017

DULUTH HOLDINGS INC.

By:                                                           




Name:  Stephanie L. Pugliese

Its:  Chief Executive Officer

DATE:  July __, 2017









